Citation Nr: 0421465	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-20 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left knee disorder as 
secondary to service-connected residual effects of injury to 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran submitted a notice of disagreement to the July 
2002 rating decision denying service connection for low back 
injury in October 2002.  However, this issue was withdrawn in 
the veteran's substantive appeal dated November 2002.  
Therefore, the appeal with respect to the low back injury is 
not perfected and is not currently before the Board.

The veteran testified before the undersigned at a 
videoconference Board hearing in August 2003.  The transcript 
is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002) provides that VA, upon 
receipt of a complete or substantially complete application, 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining all relevant VA medical records.  38 
U.S.C.A. § 5103A(c)(2) (West 2002).

The veteran alleges ongoing VA treatment for his right and 
left knee disorders at the VA Medical Center at Wade Park and 
the Out-Patient Clinic at Youngstown.  However, the claims 
folder contains only VA treatment records dated in November 
1993 through April 2002.  This was noted during the August 
2003 BVA hearing.  The veteran was afforded 60 days to 
supplement the record with treatment records from the above 
VA facilities from April 2002 until the present.  These VA 
treatment records have not yet been associated with the 
claims folder.  If records of VA treatment are material to 
the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding treatment records from the 
identified VA facilities.

The duty to assist under the VCAA may require the RO to 
provide a VA medical examination if there is a causal 
connection between the alleged disability and the veteran's 
service-connected disorder.  38 U.S.C.A. § 5103A.  Upon 
receipt of additional evidence, the RO should assess whether 
such an examination/opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records, both 
outpatient and in-patient, from the 
Medical Center at Wade Park and the Out-
Patient Center at Youngstown, for the 
veteran's treatment from April 2002 to 
the present.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




